Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barney Molldrem on 06/10/22.

The application has been amended as follows: 

1. (Currently Amended) A negative-pressure dust extractor, in which a cyclonic dust separator device receives a stream of dust-laden air through an intake into a conic separator body, which separates the dust that is entrained in the stream of dust-laden air, exhausts the air stream through an outlet vortex tube to a vacuum-inducing machine, and discharges the separated dust downward through a dust outlet at a nose of the conic separator body; and wherein a bagger arrangement is mounted in communication with said dust outlet and includes: an open-bottom generally rigid container disposed below the nose of the conic separator, and having a top plate with a central dust inlet opening, a side wall descending from top plate, and an open bottom, wherein the nose of the conic body is coupled to said central dust inlet opening in said top plate, and in which a grid through the grid 

2. (Currently amended) The negative-pressure dust extractor according to claim 1, wherein said open-bottom container comprises a generally cylindrical body disposed below said cyclonic dust separator.  

3. ( Currently Amended) The negative-pressure dust extractor according to claim 1, wherein said bars are configured as a grillwork of rigid bars or wires.  

4. (Currently Amended) The negative-pressure dust extractor according to claim 1, wherein said flexible dust collection bag includes a tubular series of bags accordion-folded and fitted to the exterior of said open-bottom container.  

5. (Currently Amended) The negative-pressure dust extractor according to claim 1, wherein said bag is formed of a film of about 3 mil or 4 mil thickness.  

6. (Currently Amended) A negative-pressure dust extractor, in which a cyclonic dust separator device receives a stream of dust-laden air through an intake into a separator body, separates the dust that is entrained in the stream of dust-laden air, exhausts the air stream through an outlet tube to a vacuum-inducing machine, and discharges the separated dust downward through a dust outlet at a lower end of the conic separator body; and wherein a bagger arrangement is mounted in communication with said dust outlet and includes: an open-bottom generally rigid container disposed below the lower end of the separator body, in which a top plate has a central dust receptacle opening attached with the dust outlet of said conic separator body; a generally cylindrical wall descends from said top plate to said open bottom, in which a flexible apron extends around the open bottom of the generally rigid container such that a dust collection space is provided between said top plate and said flexible apron, and a flexible dust collection bag hangs from said container and has an upper end removably clamped onto an exterior of said container, and a closed bottom spaced beneath said open bottom of said container; the apron being configured so that dust in the container passes freely through the apron when said vacuum-inducing machine is shut off; and so that said bag may be sucked up against said barrier, but not sucked up into said open-bottom container, when said vacuum-inducing machine is operating, the apron being attached onto a lower portion of said open-bottom container and extending downward within said flexible dust-collection bag.  

7. (Currently Amended) The negative-pressure dust extractor according to Claim 6, wherein said flexible apron extends circumferentially around said open-bottom container and extends beneath said open-bottom container.  

8. (Currently Amended) The negative-pressure dust extractor according to Claim 7, wherein said flexible apron comprises a series of individual flaps.  

9. (Currently amended) The negative-pressure dust extractor according to Claim 1 wherein said open-bottom container and said grid 

10. (Currently amended) The negative-pressure dust extractor according to Claim 2 further comprising an adjustable mounting bracket having a portion fastened onto said generally cylindrical body, and which includes a second, adjustable portion for mounting on a separate surface that is vertical to sloping from vertical.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 6 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-5 and 7-10 depend on claims 1, 6; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773